Title: To Thomas Jefferson from Philip Mazzei, 20 July 1806
From: Mazzei, Philip
To: Jefferson, Thomas


                        
                            Carmo. e Stimsmo. Sigre: e Amico
                            
                            Pisa, 20 Luglio, 1806
                        
                        La precendente mia del 20 Marzo anno corrente fù consegnata a un certo Mr. Chace, che partì ⅌ 
                     Rhode island nel Brig Juno, Capn. Bates. la
                            copia fù spedita by the Ship America Capn. Adamson for Philadelfia. La cassa e la cassetta dei
                            vini, la prima contenante 60 fiaschi, e la 2da., bottiglie, la note dei quali inclusi nella copia come nell’originale;
                            partirono ⅌
                            Baltimore by the Ship Cora Capn. Jones. Non mi maraviglio di non averne per anche avuto riscontro;
                            ma bensì m’inquieta il non averlo avuto di veruna di quelle
                            dell’anno precedente, come pure delle 4 cassette continenti la seconda spedizione di frangole d’ogni mese e di una cassa
                            contenente 322 barbatelle, 23 delle quali d’uva di Smirne senza vinacuoli, partire da L. il 18 Marzo 1805 sullo Schooner Dolphin Capn. Williams, for Philadelphia, raccomandate a Mr. Muhlenburgh Collector for that
                                Port, nè dell’ultima cassa di frutti e barbatelle mandate colla mia lettera del 7 xbre, poco dopo la partenza
                            degli Scultori, nè degli Scultori medesimi. Siccome il Capno. che gli condusse a Baltimor tornòqui, e sono già quasi 2
                            mesi che n’è ripartito, il non averne alcuna notizia, nè direttamente, nè indirettamente, cagiona una grand’inquietadine
                                ai loro parenti e a tuttir quei che gli conoscono.
                        Le date della mie lettere dell’anno precedente sono 17 Marzo, 20 e 24 Luglio, 25 detto, 12 7bre, 4 9bre, 17 e
                            18 detto, e 7 xbre.
                        Alla copia della sopraddetta mia dei 20 Marzo, anno corrente, aggiunsi un P.S., che trascriverò sul dubbio,
                            che la da copia possa non esserle pervenuta.
                        “Avendo inteso &c. fino a dell’anno prossimo.”
                  Quanto alla prima parte del P.S., essendo stato molte volte a Livorno dopo il mio ritorno da Roma, ò avuto luogo di veder chiaramente, che il nostro Console vi gode una reputazione di molto megliore di quella dei tempi passati. Ma ne sono stati (a parer mio) i motivi. 2. E la sua condotta savia e discreta nei 2 delicati e scabrosi affari di Rogers e d’Evans, che à fatto maggior risalto, mediante il contrapposto in quella degli Agenti della Marina. 1. L’affluenza dei bastimenti Americani, che gli à prodotto emolumenti bastanti per sobievarsi da una situazione poco piacevole, 3. Egli à fatto ultimamente una buona cosa ⅌ evitare in futuro gl’inconvenienti di tal natura. À tradotto i regolamenti, statuti, e leggi riguardanti il Porto di Livorno, e gli à fatti stampare, con intenzione di darne una esemplare ad ogni Capitano che vi arriva. Mi disse, che voleva mandarne uno al Segretario di Stato. Credo che sarebbe bene di ristamparlo costà, e di obbligare a provvedersene ogni Capitano che vuol venir nel Mediterraneo. À fatto ancora un’altro lavoro, che devi essergli costato massima fatica e stento. À raccolto e tradotte tutte le leggi concernenti i 3 Lazzeretti (le quali passano ⅌ le megliori che esistano su quell’articolo) e le à stampate con intenzione parimente di mandarne un esemplare costà, dicendomi che il Governo à richiesto dei lumi su tal materia. Se gli emolumenti non diminuiscono, son persuaso che la sua condotta sarà buona.
                  La 2da. parte del P.S. riguarda me e la mia famiglia. Oltre il desiderio che ò sempre avuto di ritornare alla mia cara Patria adottiva, morrei disperato se dovessi lasciar qui tra i Lupi la mia povera vedova e la cara orfalina. Ma vorrei venirvi dotato di qualche merito, e credo che me lò potrei procurare, ottenendo dal G. S. il passe libero al Mar nero ⅌ la bandiera Americana, che sarebbe un vantaggio incalcolabile ⅌ il nostro commercio. Per mezza della Russia, credo che l’otterrei con facilità e presto; ma bisognerebbe ch’io fossi rivestito del carattere di M. Pl. presso le Potenze che ànno porti nel Med. e nel Mar nero. Non chiedo salario, ed eccona altre ragioni, oltre quelle indicate nel P.S. le quali riguardano solamente la delicatezza dell’Amico, distruttore degl’impieghi superflui, e la mia speranza di guadagnarmi il merito di ottenere il transito in una Fregata. Radunando il denaro che ò impiegato, mi troverò circa 12,000 tolleri, ne ò e 1000 almeno di mobili. Circa 250 ne ò di pensione annuale a vita dall’Imperator di Russia. Per sostenerne il rango un’anno, se ne spendo 3000 di capitale, oltre l’entrata annual, me ne restara sempre assai per lasciar da vivere alle Vedova e all’Orfalina. Se non l’ottenesi, mi dispiacerebbe d’aver ricevuto salario per più motivi; e ottenendolo; non sarebbe improbabile, che il Congresso, ex se, determinasse d’indennirzarmi e anche di qualche regalo che avesso dovuto fare; (cosa che sarebbe onorevole e più consolante di un salario convenuto. Spero che Ella si degnera di consolarmi, aprendomi la strada di morir contento, potendolo fare (come credo) senza il minimo rischio di nuocere alla sua delicatezza. Ma non ci è tempo da perdere; il 25 del prossimo xbre terminerò i 76 anni. Se (tutto considerato) Ella redisse preferible di ristringer la commissione al solo aggetto di procurai di ottenere il sopraddo. passo, potrebbe limitarsi alle sole 2 Potenze, che ànno porti nel Mar nero. Io però non vedo inconvenienti nell’estenderla a quelle ancora che gli ànno nel Mediterraneo, all’eccezione di Francia e Spagna.
                        
                        L’ultima parte del P.S. riguarde una famiglia di 4 persone; un’uomo età di 46 anni colla moglie di 42, una
                            figlia tra i 16 e i 17, un figlio tra i 15 e i 16, tutti amanti della libertà, che vorrei persuadere a venir meco in
                            America. Son d’ottimi costumi, e di un carattere che esige stima e rispetto. Il padre è Professor di violino, non
                            inferiore a chiunque, e che (a parer mio) non à eguale nella dolcezza; 
                            per suonare al cuore. La madre canta e suona il piano forte da professora, sa benissimo la propria lingua, la francese, e l’inglese, disegna e dipinge con ottima gusto, è
                            maestra nel ricemo e in tutti i lavori donneschi, e sa molto bene la geografia. E stata qualche tempo in Londra, e
                            nell’Indie orientali. La figlia impara tutto da lei, e con gran rapidità. Il figlio studia con grand profetto la legge, e
                            impara del padre a suonare il violino per divertimento. 2. Tanto il giovanetto che la sorella anno un bello e
                            piacevolissimo aspetto, son più assi di me, di fatteze da prendersi per
                            modelli, e non molti son quei che all’età di 25 anno gli superano in
                            cognizioni, talento, e buon senso. Volevo far’educar la mia figlia dalla Sigra: Tonelli 3. i nome di famiglia è Tonelli.
                            Nel paragone che ò fatto del Tonelli cogli altri Professori di Violino, ò
                            avuto in vedute non quei di Pisa, ma di tutta l’Italia.
                        4. Gattarsi a tenere in casa, chiunque che non
                            fosse de la sua famiglia, ed io dovei a ranarla della madre, perchè à 2
                            anni ½ne conoscera il debole, e la dominava. La messi dunque nel meglior conservatario, che sia in Firenze. Non sono ancor
                            3 mesi, che tutta la famiglia s’indusse a riceverla tenerla in casa. Carsi subito a prenderla dal conservatorio; ed ò la consolazione di veder con sorpresa quanto à acquistato in
                            tutto e ⅌ tutto in sì poco tempo. Siccome qui vivono gentilmente mi
                            loro talenti, gradirei che Ella mi dicessa qual prospetto vi sarebbe costà per loro vantaggio, o dove crede che dovrebbero
                            abitare.
                        4. O veduto in una gazzetta di Boston il suo Proclama del 3 Maggio, il quale (⅌ vedute politiche) alcuni ànno
                            voluto farlo credere una dichiarazione di guerra; ed altri (con vedute parimente interessate) ne ànno lirata la
                            conseguenza, che il Commercio è il Dio degli Americani, e che per conservarlo divenzon pusillanimi e abietti. L’ò
                            tradotto, e mandato al Gazzettiere con una introduzione, tendente a smarcherare l’impostura della 2 interessate
                            contradittorie interpetrazioni.
                        1. La figlia non è mai separate dalla madre, e il figlio non è separato da loro, se non tanto quanto
                            richiedono i suoi studi, e l’andar qualche volta col padre.
                        Pisa, 20 Luglio, 1806.
                        
                            Copia
                            N:B: Ci son 2 sbagli nella copia, come nell’originale. Il Tonelli, in vece di 45 anni, non à termina di
                                44, e la mia pensarne en vece di circa 250 tolleri è di circa 600.
                            La precedente mia del 20 marzo anno corrente &c. fino alla Socrizione.
                        
                    